Title: To John Adams from James McHenry, 20 August 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 20 Augt. 1798

I had the honour to receive your letter of the 14th on the 21st instant.
After what has passed with, and the conceptions of General Washington, respecting the relative grades of Generals Hamilton, Pinckney & Knox; the order observed by the President in presenting their names to the Senate, and by the Senate, in advising to the appointments, I cannot help apprehending some disagreeable consequences to the public service, should a different relative grade, be now known to be decisively contemplated. In submitting this suggestion to your judgement, it is indispensible I should observe, that as well the choice of these gentlemen, as their relative military rank, proceeded originally and exclusively from General Washington; and that I had no agency direct or indirect, before, or while at Mount Vernon in deciding his mind, either to the choice or the arrangement of the rank of those selected. I informed you that he made the right to name the General officers & general staff a condition of his acceptance, and presented to you accordingly his list on my return. When he communicated his choice and arrangement I was aware that it might be objected to; but having had difficulties to encounter, and certain impressions to remove, resulting from his not being consulted previous to his nomination, I did not think it prudent to lose the ground he had conceded, or indeed, that I should gain any thing by any effort of mine to persuade him out of his opinions. I only, therefore, mentioned to him what I afterwards found he incorporated in his letter to Col. Hamilton, vz. That I concurred in his selection of officers, but whatever respected the persons named by him, and their relative rank must finally rest with the President.
The circumstances I have detailed seem to require, that I should submit to your serious deliberation, whether it will be proper and expedient to attempt an alteration in the rank of the gentlemen in question; and if so then, whether such a course as is indicated in the inclosed letters to General Knox, would not be preferable to a direct reference of the subject to General Washington, at this time, sanctioned by your authority, and perhaps less wounding to the feelings of the parties. If you decide upon this mode you will be pleased to give orders for transmitting these inclosed letters to Gen. Knox. If otherwise, I am prepared to exert my best endeavours to execute your commands.
My eldest child is extremely ill, and I am far from being in health, two circumstances, which added to the necessity of attending to business distress and oppress me beyond expression.
With the most sincre attachment I have the honour to be sir / your faithful & hbl servt

James McHenry